DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 2/15/2022 has been entered and thus claims 1-10 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display panel comprising “a first metal layer disposed on the second insulating layer,… a first encapsulation layer disposed on the second insulating layer and covering the source and drain electrode and the first metal layer; a second encapsulation layer disposed on the first encapsulation layer” in combination with “a  notch defined in the non-display area of the array substrate, surrounding the display area to form a circle, and penetrating from the second encapsulation layer to the first insulating layer” as recited in claim 1; and  	a manufacturing method of a display panel comprising “forming a first metal layer on the second insulating layer, wherein the first metal layer corresponds to the gate layer,” in combination with “forming a first encapsulation layer on the second insulating layer, and the first encapsulation layer covering the source and drain electrode and the first metal layer” and “developing to remove the photoresist layer and the layer of silicon nitride on the photoresist layer; wherein remaining silicon nitride in the notch forms a packaging layer” as recited in claim 7.
 	Claims 2-6 and 8-10 are also allowed for further limiting and depending upon allowed claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892